                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

KAREN RAWERS,

               Plaintiff,

v.                                                           No. CV 19-34 JB/CG

UNITED STATES OF AMERICA,

               Defendant.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court after conferring with counsel about a mutually

convenient date and time. IT IS HEREBY ORDERED that a status conference will be

held by telephone on Tuesday, February 4, 2020, at 2:00 p.m. The parties shall be

prepared to discuss setting a settlement conference in this case.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
